PER CURIAM.
This is another post conviction case in which the petitioner had plead guilty, in this instance to grand larceny, without the assistance of an attorney and now alleges that he did not knowingly waive the right to counsel. The trial court, in this case, after hearing evidence, made complete findings and concluded that Moore had knowingly waived his right to counsel.
McWilliams v. Gladden, 1965, 242 Or 333, 407 P2d 833, applies. In the instant case the evidence leaves no doubt at all that this man, who had himself been a police officer, knew exactly what he was doing when he waived his right to counsel and that he understood the crime charged and its consequences. The evidence fully supports the trial court’s findings.
Affirmed.